DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 states “the sealing member according to claim 1, wherein the sealing member is a sealing member used for an aluminum housing”. It is not clear from this phrasing if the sealing member is part of an aluminum housing (i.e. equivalent to “the sealing member according to claim 1, which seals an aluminum housing”) or if its use in an aluminum housing is a future intended use (i.e. equivalent to “the sealing member according to claim 1, which can be a seal for an aluminum housing”). For the purposes of compact prosecution the latter will be assumed for the remainder of this Office Action. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2015-110710 by Ishii et al.
Ishii describes a coating agent for forming coating films of seals.
Regarding claim 1, Ishii describes a sealing member comprising a rubber base material and a coating (paragraph 8), wherein the coating contains a polymer containing a (meth)acrylic acid ester containing a perfluoroalkyl group as a monomer (paragraph 16). Although Ishii is silent as to the melting point of his coating solution, he does describe drying at temperatures higher than the minimum melting point (paragraph 60, dried at 60C) demonstrating that the coating is not yet liquid at this temperature. 

Regarding claim 4, the phrase “wherein the sealing member is a sealing member used for an aluminum housing” is considered a future intended use (see 112 rejection above). As such, Ishii’s sealing member must only be capable of being used as a sealing member for an aluminum housing. Ishii is silent as to aluminum housing, but describes a sealing member as made of NBR rubber, for example, or more broadly unvulcanized or vulcanized rubber (paragraph 52). The instant specification also describes these rubber materials (instant submitted paragraph 19). The instant specification is silent as to any requirements for the sealing member to be capable of being used as a sealing member for an aluminum housing. Therefore, one of ordinary skill would reasonably expect the sealing member of Ishii to be capable of being a sealing member for aluminum housing. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015-110710 by Ishii et al in view of WO 2016129362, represented herein by US 20180022934 by Shimada et al.
Ishii is described above.
Regarding claim 2, Ishii describes a sealing member with a preferable formula, but is silent as to the instantly claimed formula (paragraph 8; paragraph 13, 15, 21 “not particularly limited”). 
Shimada describes a fluorine-containing copolymer. 
Shimada describes a copolymer with a monomer which satisfies the claimed formula (paragraph 18):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

In this formula n is an integer of 1-6, a is an integer 1-4, b is an integer 1-3 and c is an integer 1-3 (paragraph 18), just like the instant claim. Shimada further discloses a polyorganosiloxane chain-containing monomer in the copolymer which coincides with that disclosed by Ishii (Shimada paragraph 20, Ishii paragraph 22-24), rendering it an acceptable copolymer for Ishii’s invention. 
Shimada states that the fluorine-containing copolymer has excellent anti-corrosive properties (paragraph 1) and water and oil repellency (paragraph 48). Shimada also describes application to sliding parts or near sliding parts (paragraph 48). Ishii’s invention also describes application near sliding parts such as pistons (paragraph 2). Thus it would be obvious to one of ordinary skill to use Shimada’s copolymer where Ishii more broadly describes a fluoroalkyl acrylate copolymer in order to impart excellent anti-corrosive properties and water and oil repellency near sliding parts. 

Regarding claim 3, Shimada describes the ratio of fluorine containing monomer to non-fluorine monomer as preferably 50-95: 50 to 5, significantly overlapping with the claimed range (paragraph 37). It is noted that while Ishii prefers a different range (paragraph 30 “preferably”), he does not require it, and motivation to use the specific copolymer of Shimada is given above in rejection of claim 2. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). It would be obvious to one of ordinary skill to arrive at values in the claimed range because Shimada describes values overlapping with the claimed range.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA W ROSEBACH whose telephone number is (571)270-7154. The examiner can normally be reached 8am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 5712721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA H.W. ROSEBACH/Examiner, Art Unit 1766                                                                                                                                                                                                        
/MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766